EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel’s Board of Directors Declares Common Stock Dividend WEST CHESTER, OH, July 22, 2008 — AK Steel (NYSE: AKS) announced today that its board of directors has declared a quarterly cash dividend of $0.05 per share of common stock, payable on September 10, 2008, to shareholders of record on August 15, 2008.The company has approximately 112 million shares of common stock outstanding. About AK Steel AK Steel produces flat-rolled carbon, stainless and electrical steels, primarily for automotive, appliance, construction and electrical power generation and distribution markets.The company employs about 6,500 men and women in Middletown, Mansfield, Coshocton and Zanesville, Ohio; Butler, Pennsylvania; Ashland, Kentucky; Rockport, Indiana; and its corporate headquarters in West Chester, Ohio.Additional information about AK Steel is available on the company’s web site at www.aksteel.com. AK Tube LLC, a wholly owned subsidiary of AK Steel, employs about 300 men and women in plants in Walbridge, Ohio and Columbus, Indiana.AK Tube produces carbon and stainless electric resistance welded (ERW) tubular steel products for truck, automotive and other markets.Additional information about AK Tube LLC is available on its web site at www.aktube.com. #
